Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 03/11/21. Claims 9, 13, 17, 20, 22 have been amended. Claims 5, 12, 19 have been cancelled. Claims 1-4, 6-11, 13-18, 20-23 are presented for examination. Claims 1, 9, 17, 21, 22, 23 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A method, implemented in a distributed system including a plurality of processing devices, for generating an end-to-end Call Detail Record (CDR) on voice and multimedia telecommunication sessions over a plurality of telecommunication network elements and interfaces, the method including the steps of: 

processing the received CDRs as they are received to identify the specific interface or protocol to which the received CDR refers and to identify a single telecommunication session based on a key associated with the received CDR, and 
creating an end-to-end CDR incrementally based on all of the received CDRs identified for the single telecommunication session, wherein at least two of the received CDRs have a different interface or protocol from one another, 
wherein the creating the end-to-end CDR is performed in real-time where the end-to-end CDR is incrementally created, and wherein the creating the end-to-end CDR is finalized based on a timeout value to address late or missing CDRs, and wherein the timeout value is based on 

9. (Currently Amended) A distributed system for generating an end-to-end Call Detail Record (CDR) on voice and multimedia telecommunication sessions over a plurality of telecommunication network elements and interfaces, the distributed system includes: 
a plurality of processing devices configured to 
receive CDRs generated in real-time and streamed by multiple network elements, each CDR referring to a specific interface or protocol, 

create an end-to-end CDR incrementally based on all of the received CDRs identified for the single telecommunication session, wherein at least two of the received CDRs have a different interface or protocol from one another, and 
generate two end-to-end CDRs for one telecommunication session, each end-to- end CDR corresponding to one direction of said telecommunication session and linking the two end-to-end CDRs for the one telecommunication session by incorporating data from one end-to-end CDR into the other for each of the end-to-end CDR identifying the other of the end-to-end CDR therein, wherein each end-to-end CDR is finalized based on a timeout value to address late or missing CDRs, and wherein the timeout value is based on 

17. (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon for programming processing devices in a distributed system to perform the steps of: 
receiving CDRs generated in real-time and streamed by multiple network elements, each CDR referring to a specific interface or protocol, 

creating an end-to-end CDR incrementally based on all of the received CDRs identified for the single telecommunication session, wherein at least two of the received CDRs have a different interface or protocol from one another; and 
generating two end-to-end CDRs for one telecommunication session, each end-to-end CDR corresponding to one direction of said telecommunication session and linking the two end- to-end CDRs for the one telecommunication session by incorporating data from one end-to-end CDR into the other for each of the end-to-end CDR identifying the other of the end-to-end CDR therein wherein each end-to-end CDR is finalized based on a timeout value to address late or missing CDRs, and wherein the timeout value is based on 

21. (Currently Amended) A distributed system for generating an end-to-end Call Detail Record (CDR) on voice and multimedia telecommunication sessions over a plurality of telecommunication network elements and interfaces, the distributed system includes: 
a plurality of processing devices configured to 
receive CDRs generated in real-time and streamed by multiple network elements, each CDR referring to a specific interface or protocol, 

create an end-to-end CDR incrementally based on all of the received CDRs identified for the single telecommunication session, wherein at least two of the received CDRs have a different interface or protocol from one another, wherein the end-to-end CDR creation is performed in real-time where the end-to-end CDR is incrementally created, and wherein the end-to-end CDR is finalized based on a timeout value to address late or missing CDRs, and wherein the timeout value is based on 

22. (Currently Amended) A distributed system for generating an end-to-end Call Detail Record (CDR) on voice and multimedia telecommunication sessions over a plurality of telecommunication network elements and interfaces, the distributed system includes: 
a plurality of processing devices configured to receive CDRs generated in real-time and streamed by multiple network elements, each CDR referring to a specific interface or protocol, 
process the received CDRs as they are received to identify the specific interface or protocol to which the received CDR refers and to identify a single 
create an end-to-end CDR incrementally based on all of the received CDRs identified for the single telecommunication session, wherein at least two of the received CDRs have a different interface or protocol from one another, wherein the end-to-end CDR is finalized based on a timeout value to address late or missing CDRs, and wherein the timeout value is based on 
wherein the CDRs are from a plurality of different types of probes and at least two of the different types of probes have a different data structure for their corresponding CDRs.

23. (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon for programming processing devices in a distributed system to perform the steps of: 
receiving CDRs generated in real-time and streamed by multiple network elements, each CDR referring to a specific interface or protocol, 
processing the received CDRs as they are received to identify the specific interface or protocol to which the received CDR refers and to identify a single telecommunication session based on a key associated with the received CDR, and 

wherein the creating the end-to-end CDR is performed in real-time where the end-to-end CDR is incrementally created, and wherein the creating the end-to-end CDR is finalized based on a timeout value to address late or missing CDRs, and wherein the timeout value is based on 

Authorization for this examiner’s amendment was given in an email with Lawrence A. Baratta, Jr (reg # 59,553) on 03/24/2021.

Allowable Subject Matter 
Claims 1-4, 6-11, 13-18, 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance.
Prior art of record, Tapia et al (US 10,164,850 B2), alone or in combination with, Lam et al (US 9,369569 B1) in view of Kollipara et al (US 2018/0309616 A1), fails to teach or suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “wherein the end-to-end CDR is finalized based on a timeout value to address late or missing CDRs, and wherein the timeout value is based on a current state of the single telecommunications session and a completeness of the data gathered from the received CDRs” in independent claim 1 and similar claimed subject matter in corresponding independent claims 9, 17, 21, 22, 23. Thus claims 1-4, 6-11, 13-18, 20-23 are found to be novel and unobvious over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        



/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649